                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION


     KELCIE INGRAM and CYNTHIA                       )
     INGRAM,                                         )
                                                     )
              Plaintiffs,                            )
                                                     )
     v.                                              )      Case No. 3:20-cv-00037
                                                     )      Judge Aleta A. Trauger
     NEUTRON HOLDINGS, INC. d/b/a                    )
     LIMEBIKE a/k/a LIME,                            )
                                                     )
              Defendant.                             )


                                          MEMORANDUM

          Before the court is the Motion to Compel Arbitration and dismiss the case or, alternatively,

stay it pending arbitration, filed by defendant Neutron Holdings, Inc. d/b/a LimeBike a/k/a Lime

(“Lime”) (Doc. No. 10). For the reasons set forth herein, the motion will be granted, and this action

will be stayed pending the completion of arbitration.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          Plaintiffs Kelcie Ingram and Cynthia Ingram, both residents of Davidson County,

Tennessee, filed a Complaint in the Circuit Court for Davidson County, Tennessee on December

6, 2019, asserting a claim of negligence against defendant Lime and seeking damages of up to

$750,000, arising from personal injuries suffered by plaintiff Kelcie Ingram and medical expenses

incurred by both plaintiffs. 1 Lime, a Delaware corporation whose principal place of business is in




          1
         Cynthia Ingram is not identified in the Complaint and is not referenced therein except in
the introductory paragraph (confirming that she is a plaintiff) and in the first paragraph (stating
that both plaintiffs are residents of Davidson County, Tennessee). (Doc. No. 10-1, at 1 & ¶ 1.) It
appears from documents submitted by the defendant in connection with removal that Cynthia


      Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 1 of 16 PageID #: 176
                                                                                                     2


California, removed the action to federal court on the basis of diversity jurisdiction on January 10,

2020. (Doc. No. 1.)

        According to the allegations in the Complaint, Lime is in the business of providing, among

other things, dockless electric scooter rentals in downtown Nashville, among other locations,

through a downloadable software application accessible through a smartphone (the “Lime app”).

To locate and unlock a Lime scooter, a user must first download the Lime app to her telephone

and create a user account. As part of that process, the user confirms, by proceeding, that she is “at

least 18 years old” and has “read and agreed to Lime’s User Agreement and Terms of Service.”

(Compl. ¶ 11.) Lime’s terms of service also require users to be at least 18 years old to use a scooter.

(Id. ¶ 14.) The plaintiffs allege, however, that “the only requirement to open [a user account] is a

valid payment source” and that the Lime app is “designed to make it easy to create an account so

that the only obstacle to its use [is] proving an ability to pay [Lime’s] fees.” (Id. ¶¶ 12, 15.)

Moreover, the app “has no procedure in place to ensure [Lime’s] scooters are only accessible to a

legal adult who is at least 18 years old.” (Id. ¶ 16.)

        Kelcie Ingram was 17 years old on December 29, 2018. On that date, she accessed the

Lime app on her smartphone and, through the app, located, rented, and began riding a Lime scooter

on Second Avenue in downtown Nashville, Tennessee. Lime did not request any verification of

her age to rent the scooter. Shortly after she began riding the Lime scooter, as she was crossing a

street, Kelcie Ingram “struck a large rock, causing the scooter to flip.” (Id. ¶ 23.) The plaintiffs

allege that Lime is “100% at fault for the crash.” (Id. ¶ 25.) As a result of the crash, Kelcie Ingram

“suffered serious and painful personal injuries which have required and continue to require medical




Ingram is Kelcie’s mother, and she seeks to recover medical expenses incurred as a result of
injuries suffered by her daughter. (See Doc. No. 1-3, at 7.)



   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 2 of 16 PageID #: 177
                                                                                                      3


treatment,” and the plaintiffs “have incurred and continue to incur . . . significant medical

expenses.” (Id. ¶¶ 27, 28.) The plaintiffs allege that Lime was negligent in attempting to contract

with a minor, in allowing a minor to use its services, and in failing to verify that its user met the

age requirements specified by its own Terms of Service and the municipal code of Metropolitan

Nashville and Davidson County.

         Lime answered the Complaint, denying liability and asserting various defenses, including

that the claims are subject to a binding arbitration agreement. (Doc. No. 6.) On March 19, 2020,

Lime filed its Motion to Compel Arbitration. (Doc. No. 10.) The plaintiffs have filed a Response,

generally arguing that (1) the contract containing the arbitration provision is voidable based on

Kelcie Ingram’s age at the time of contracting, has been repudiated by Kelcie’s having brought the

lawsuit, and is therefore unenforceable; and (2) the arbitration provision is unconscionable and

therefore unenforceable. (Doc. No. 11, at 1.) The defendant filed a Reply (Doc. No. 12), asserting

that the issues raised by the plaintiff must be decided by the arbitrator and that, in any event, Kelcie

is estopped from repudiating the contract, having misrepresented her age upon entering into the

contract.

II.      STANDARD OF REVIEW

         The Federal Arbitration Act (“FAA”) allows parties to a “contract evidencing a transaction

involving commerce” to agree that certain disputes between them arising from such “contract or

transaction” will be decided by an arbitrator rather than by a court. 9 U.S.C. § 2. Described by the

Supreme Court as the “primary substantive provision” of the FAA, Moses H. Cone Mem’l Hosp.

v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983), Section 2 further provides that any such

agreement to arbitrate “shall be valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. This section embodies

“a liberal federal policy favoring arbitration.” AT & T Mobility LLC v. Concepcion, 563 U.S. 333,



      Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 3 of 16 PageID #: 178
                                                                                                     4


339 (2011) (quoting Moses H. Cone, 460 U.S. at 24). The principal purpose of the FAA is to ensure

the enforcement of private arbitration agreements according to their terms; the broader purpose of

allowing parties to submit grievances to arbitration is to facilitate “efficient, streamlined

procedures tailored to the type of dispute” at issue. Id. at 344 (citations omitted); see also Stout v.

J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000) (“The FAA was designed to override judicial

reluctance to enforce arbitration agreements, to relieve court congestion, and to provide parties

with a speedier and less costly alternative to litigation.”).

          At the same time, despite this liberal federal policy favoring arbitration agreements,

arbitration is a “matter of contract and a party cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.” AT & T Techs. v. Commc’ns Workers of Am., 475

U.S. 643, 648 (1986); see also GGNSC Louisville Hillcreek, LLC v. Estate of Bramer, 932 F.3d

480, 485 (6th Cir. 2019) (“An agreement to arbitrate is fundamentally a matter of consent.”). When

considering a motion to compel arbitration, a district court must determine, as a threshold matter,

if the parties agreed to arbitrate. McGee v. Armstrong, 941 F.3d 859, 865 (6th Cir. 2019); Stout,

228 F.3d at 714. The court must “use state law to assess the existence of an agreement.” GGNSC

Louisville, 932 F.3d at 485 (citations omitted). Generally, “[t]he question of arbitrability is one for

the courts unless the parties ‘clearly and unmistakably provide otherwise.’” McGee v. Armstrong,

941 F.3d 859, 865–66 (6th Cir. 2019) (quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S.

79, 83 (2002)).

III.      DISCUSSION

          A.      The Parties’ Arguments

          In its Motion, the defendant argues that Kelcie Ingram entered into a valid, enforceable

contract with Lime when she registered to use the Lime app and rented a scooter using the app,

the terms of which are set forth in Lime’s User Agreement & Terms of Service (“User



       Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 4 of 16 PageID #: 179
                                                                                                     5


Agreement”), which contained a valid and enforceable binding arbitration provision (“Arbitration

Provision”). (Doc. No. 10, at 2.) The Arbitration Provision specifies in bold, capitalized font that

any and all disputes between the user and Lime are to be submitted to “FINAL AND BINDING

ARBITRATION” (id. at 5), and any dispute will be governed by the “then-current Commercial

Arbitration Rules of the Judicial Arbitration and Mediation Services Inc. (‘JAMS’)” (id. at 6). The

defendant maintains that the Arbitration Provision and the JAMS rules both contain “delegation

provisions” that require the arbitrator to decide all issues of arbitrability, “including disputes over

the formation, existence, [and] validity” of the agreement. (Id.). The defendant also contends that

the delegation provisions are sufficiently broad to require an arbitrator to decide any claim that the

contract is voidable or void based on Kelcie Ingram’s age at the time of contracting or that the

arbitration provision is unconscionable. Alternatively, Lime asserts that, even if the court considers

these issues rather than referring them to arbitration, Kelcie Ingram should be estopped from

disaffirming the transaction based on her age as a result of having misrepresented her age upon

entering into the contract. Further, it contends that, because Cynthia Ingram appears to be asserting

only a claim to recover medical expenses incurred as a result of injuries to a minor child, her claim

is derivative of Kelcie’s, making her claim subject to arbitration as well. Lime argues that, because

all claims are subject to arbitration, the lawsuit should be dismissed rather than stayed.

       In their Response (Doc. No. 11), the plaintiffs do not dispute that Kelcie Ingram entered

into the User Agreement with Lime, which included an Arbitration Provision, and they do not

contest Lime’s characterization of the terms of the Arbitration Agreement or the delegation

provisions. They also do not contest Lime’s assertion that Cynthia Ingram’s derivative claim will

be subject to arbitration to the same extent as Kelcie’s claims. Instead, they contend only that the

entire contract containing the Arbitration Provision was voidable as a result of Kelcie’s having




   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 5 of 16 PageID #: 180
                                                                                                      6


been a minor at the time of contracting and that she repudiated it upon filing this lawsuit, rendering

it unenforceable as a whole. In addition, they assert that the Arbitration Provision itself is invalid

because unconscionable. It is problematic that the plaintiffs do not directly address the defendant’s

contention that the arbitrator, rather than the court, must consider both whether Kelcie effectively

repudiated the agreement as a whole and whether the arbitration provision is unconscionable.

Instead, they argue very generally that “the Court must determine whether there is a valid contract

which requires Plaintiffs to submit their claim to arbitration.” (Doc. No. 11, at 2 (citing In re: Auto.

Parts Antitrust Litig., 951 F.3d 377 (6th Cir. 2020)).) The plaintiffs also do not address the

alternative argument that Kelcie is estopped from disaffirming the contract based on having

misrepresented her age at the time of contracting.

        B.      Who Decides the Repudiation Question?

        “Generally, ‘whether the parties are bound by a given arbitration clause raises a question

of arbitrability for a court to decide.’” In re: Auto. Parts Antitrust Litig., 951 F.3d at 381 (quoting

Howsam, 537 U.S. at 84) (some internal quotation marks omitted). However, the parties may

instead “agree to have an arbitrator decide not only the merits of a particular dispute but also

‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to arbitrate or

whether their agreement covers a particular controversy.” Id. at 381–82 (quoting Henry Schein,

Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529 (2019)). Such an agreement, referred to as

a “delegation provision,” “is simply an additional, antecedent agreement” “to arbitrate a gateway

issue,” which “the party seeking arbitration asks the federal court to enforce, and the FAA operates

on this additional arbitration agreement just as it does on any other.” Id. at 382 (quoting Rent-A-

Center, W., Inc. v. Jackson, 561 U.S. 63, 70 (2010)). To be effective, a delegation provision must

“clearly and unmistakably” show that the parties intended the question of arbitrability to be

decided by the arbitrator. McGee, 941 F.3d at 865–66 (quoting Howsam, 537 U.S. at 83).



   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 6 of 16 PageID #: 181
                                                                                                          7


        As the Sixth Circuit explained recently,

        [a] court may order arbitration of a particular dispute only where the court is
        satisfied that the parties agreed to arbitrate that dispute. Stated another way, “courts
        should order arbitration of a dispute only where the court is satisfied that neither
        the formation of the parties’ arbitration agreement nor (absent a valid provision
        specifically committing such disputes to an arbitrator) its enforceability or
        applicability to the dispute is in issue. Where a party contests either or both matters,
        ‘the court’ must resolve the disagreement.”

In re: Auto. Parts Antitrust Litig., 951 F.3d at 382–83 (quoting Granite Rock Co. v. Int’l Bhd. of

Teamsters, 561 U.S. 287, 297, 299–300 (2010)) (second emphasis added). In other words, whether

an arbitration agreement was formed is always a question to be resolved by the court, and whether

the arbitration agreement is enforceable or covers a particular claim is also typically a question for

the court unless it has been effectively delegated to the arbitrator.

        As indicated above, the plaintiffs here do not contest the formation of a contract containing

an Arbitration Provision. Instead, they contest the enforceability, not simply of the Arbitration

Provision, but of the entirety of the User Agreement of which it is a part. The Arbitration Provision

in this case specifies that “any and all disputes,” defined as “any controversy, allegation, or claim

aris[ing] out of or relat[ing] to the Services, the Content, Your User Submissions, this Agreement,

or any Additional Terms,” whether “arising before or after the effective date of this agreement,

must be resolved by final and binding arbitration.” (Doc. No. 10-2, at 19, User Agreement ¶¶ 2.2,

2.3.) It further states: “All issues are for the arbitrator to decide, including arbitrability.” (Id. at 20,

User Agreement ¶ 2.4). In addition, the Arbitration Provision states that any dispute will be

resolved “in accordance with the then-current Commercial Arbitration Rules of the Judicial

Arbitration and Mediation Services Inc. (‘JAMS’),” and it provides a link to those rules, at

http://www.jamsadr.com. (Id.) The JAMS rules themselves similarly require that questions of

arbitrability, “including disputes over the formation, existence, validity, interpretation or scope of




    Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 7 of 16 PageID #: 182
                                                                                                     8


the agreement under which Arbitration is sought . . . shall be submitted to and ruled on by the

Arbitrator.” (Id. at 68, JAMS Rule 8(b).) Lime asserts, and the plaintiffs do not dispute, that Kelcie

agreed to Lime’s User Agreement, including the Arbitration Provision, when she used the Lime

App to rent a scooter, and that the User Agreement’s own delegation provision, coupled with the

User Agreement’s adoption of the JAMS rules that also delegate the issue of arbitrability, “clearly

and unmistakably” delegates all issues of arbitrability to the arbitrator. (Doc. No. 10, at 11.) 2

       Lime, that is, frames the question of whether Kelcie effectively voided the User Agreement

in its entirety by disaffirming it when she filed this lawsuit as a question of arbitrability that must

be decided by the arbitrator. It equates Kelcie’s claim that she repudiated the agreement through

the application of the infancy doctrine to other legal doctrines that permit parties to set aside an

agreement, such as fraudulent inducement. For their part, the plaintiffs simply presume, without

discussion, that Kelcie’s repudiation of the User Agreement renders it a nullity, leaving no contract

to be enforced and no issue of arbitrability to be decided.

       The parties have not pointed to, and the court’s own research has not unearthed, any other

judicial opinions addressing the issue presented here, which is whether a minor’s repudiation of a

contract raises a question of arbitrability or whether it goes, instead, to the question of contract

formation. More specifically, does a delegation clause in an arbitration agreement extend to the

issue of whether a juvenile has effectively repudiated the contract containing the arbitration

agreement? The court concludes that the defense of infancy, which the plaintiffs claim rendered

the User Agreement void, is effectively indistinguishable from other defenses such as fraud in the

inducement that, if proven, provide grounds for rescission of a contract. The Supreme Court’s


       2
         The plaintiffs do not dispute that the Arbitration Provision incorporates delegation
provisions, and they do not contend that the delegation provisions are not clear and unmistakable.
The court, therefore, presumes that they are.



   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 8 of 16 PageID #: 183
                                                                                                     9


treatment of similar defenses confirms that the question is one of arbitrability.

       As an initial matter, it is abundantly clear that the doctrine of infancy may provide a basis

for rescission of a contract under Tennessee law. For example, in Harwell Motor Co. v.

Cunningham, 337 S.W.2d 765 (Tenn. Ct. App. 1959), plaintiff Cunningham brought suit for

rescission of a contract to purchase a vehicle and for recovery of the purchase price, based on his

having been a minor at the time of contracting. The trial court granted relief to the plaintiff and

awarded him the purchase price of the vehicle, finding as a factual matter that the plaintiff was a

minor at the time of contracting, the defendant was aware of the plaintiff’s age, and the plaintiff

had not ratified the contract upon reaching the age of majority. The appellate court affirmed,

reciting the doctrine of infancy as applied by Tennessee courts: “[C]ontracts of a minor, unless for

necessaries, . . . are voidable by the minor at his election upon attaining majority.” Id. at 257.

       More recently, the doctrine of infancy has been applied to permit a minor to rescind

arbitration agreements, in Tennessee and elsewhere. See, e.g., Stroupes v. Finish Line, Inc., No.

1:04-CV-133, 2005 WL 5610231, at *2, 4 (E.D. Tenn. Mar. 16, 2005) (where a sixteen-year-old

girl signed an arbitration agreement when she began working for the defendant and later filed suit

under Title VII and state law for sexual harassment, among other claims, the court denied the

defendant’s motion to compel arbitration under the FAA on the basis that the plaintiff had been a

minor when she signed the arbitration agreement and she had repudiated the agreement when she

filed the lawsuit); Doe v. Epic Games, Inc., No. 19-CV-03629-YGR, 2020 WL 376573, at *2 5

(N.D. Cal. Jan. 23, 2020) (finding the minor plaintiff had validly disaffirmed the user agreement

containing an arbitration provision and therefore denying the motion to compel arbitration); R.A.

v. Epic Games, Inc., No. CV 19-1488-GW-EX, 2019 WL 6792801 (C.D. Cal. July 30, 2019)

(same: where the defendant moved to compel arbitration and the plaintiff raised the infancy




   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 9 of 16 PageID #: 184
                                                                                                   10


doctrine as a defense, stating “before assessing whether Epic can compel Plaintiff to arbitrate, the

Court must consider whether Plaintiff validly disaffirmed” the user agreement). These cases

establish the principle that a minor can form a valid, binding contract, including a contract calling

for arbitration of disputes, and that such a contract is voidable upon the minor’s election, assuming

certain conditions are met. In that sense, although none of these cases concerned a delegation

provision, they also confirm that the defense of infancy is similar in effect to a defense of fraud in

the inducement which, if proven, likewise allows an individual to treat the contract as void and to

sue for the equitable remedy of rescission. See, e.g., Vance v. Schulder, 547 S.W.2d 927, 931

(Tenn. 1977) (“An individual induced by fraud to enter into a contract may elect [to] treat the

contract as voidable and sue for the equitable remedy of rescission.”).

       Although the Supreme Court has not addressed the effect of a delegation clause in the

context of a minor’s claim of infancy to avoid an arbitration agreement, it has addressed such

defenses as fraud in the inducement and unconscionability. Moreover, in the context of such

defenses, it has progressively narrowed the scope of the courts’ review of arbitrability generally.

First, as relevant here, the Court held in Prima Paint Corp. v. Flood & Conklin MFG., Co., 388

U.S. 395 (1967), that, when an agreement incorporates an arbitration provision and a party

challenges the agreement as a whole, rather than the arbitration provision per se, based, for

example, on a claim that the entire agreement was fraudulently induced, the arbitrator, rather than

the court, considers the challenge to the validity of the entire agreement. If, on the other hand, a

party challenges only the validity of the arbitration provision itself, for example, by arguing that

the arbitration provision specifically was fraudulently induced, then the court, rather than the

arbitrator, must consider such a threshold challenge. See id. at 403–04 (“Accordingly, if the claim

is fraud in the inducement of the arbitration clause itself—an issue which goes to the ‘making’ of




   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 10 of 16 PageID #: 185
                                                                                                   11


the agreement to arbitrate—the federal court may proceed to adjudicate it. But the statutory

language [of the FAA] does not permit the federal court to consider claims of fraud in the

inducement of the contract generally.”).

       Next, the Supreme Court extended this principle to challenges to arbitration agreements

that contain, within them, a delegation provision. In Rent-A-Center, West, Inc. v. Jackson, 561

U.S. 63 (2010), the precise question before the Court was “whether, under the [FAA], a district

court may decide a claim that an arbitration agreement is unconscionable, where the agreement

explicitly assigns that decision to the arbitrator.” Id. at 65. There, the Court again recognized the

general principle that arbitration agreements, under the FAA, are “on equal footing with other

contracts” and, like other contracts, “may be invalidated by ‘generally applicable contract

defenses, such as fraud, duress, or unconscionability.’” Id. at 67–68 (quoting Doctor’s Assocs.,

Inc. v. Casarotto, 517 U.S. 681, 687 (1996)). However, the FAA also establishes that a court

“shall” order arbitration “upon being satisfied that the making of the agreement for arbitration or

the failure to comply therewith is not in issue.” Id. at 68 (quoting 9 U.S.C. § 4). At issue in Rent-

A-Center was a delegation provision referring to the arbitrator any dispute “relating to the . . .

enforceability . . . of this Agreement including, but not limited to any claim that all or any part of

this agreement is void or voidable.” Id. at 68.

       The plaintiff argued that the arbitration agreement per se was unconscionable and that the

court had to decide this issue. And, under Prima Paint, in the absence of a delegation provision,

the question of the unconscionability of the arbitration provision itself would have been a question

for the court. The Supreme Court found, however, that a delegation provision is “simply an

additional, antecedent agreement the party seeking arbitration asks the federal court to enforce,

and the FAA operates on this additional arbitration agreement just as it does on any other.” Rent-




   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 11 of 16 PageID #: 186
                                                                                                   12


A-Center, 561 U.S. at 70. That is, such an additional agreement is itself valid, “save upon such

grounds as exist at law or in equity for the revocation of any contract.” Id. (quoting 9 U.S.C. § 2).

The plaintiff, however, did not challenge the delegation clause but only the arbitration agreement

as a whole.

       The Court began its analysis by recognizing two types of “validity” challenges under § 2:

“One type challenges specifically the validity of the agreement to arbitrate,” and “[t]he other

challenges the contract as a whole, either on a ground that directly affects the entire agreement

(e.g., the agreement was fraudulently induced), or on the ground that the illegality of one of the

contract’s provisions renders the whole contract invalid.” Id. at 70 (quoting Buckeye Check

Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 (2006)). Under Supreme Court precedent, only the

first type of challenge is “relevant to a court’s determination whether the arbitration agreement at

issue is enforceable,” because § 2 of the FAA refers to the validity of arbitration provisions

“without mention of the validity of the contract in which it is contained.” Id. Further, the Court

reasoned, a challenge to the contract as a whole “does not prevent a court from enforcing a specific

agreement to arbitrate,” because arbitration provisions are “severable from the remainder of the

contract.” Id. (quoting Buckeye, 546 U.S. at 445).

       Severability does not mean unassailability, however. Thus, the Court concluded, if a party

challenges the validity of “the precise agreement to arbitrate at issue,” then the court must consider

the validity of that provision before compelling arbitration. Id. at 71. The Court explained, for

example, that if the plaintiff in Prima Paint had challenged the arbitration provision as fraudulently

induced, rather than claiming that the entire agreement containing the arbitration provision had

been fraudulently induced, the district court would have had to consider that question. Similarly,

in the case before it, if the plaintiff had challenged the delegation provision, which the Court




   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 12 of 16 PageID #: 187
                                                                                                     13


considered to be a separate and antecedent arbitration agreement, the district court would have had

to address that issue rather than referring it to the arbitrator. Because the plaintiff challenged the

validity of the entire arbitration agreement, that is, the entirety of the agreement that incorporated

the delegation provision, the issue was reserved, by the delegation provision itself, to the arbitrator.

This was so, the Court held, even when the arguments as to why the arbitration provision was

unconscionable applied equally to the delegation provision:

         In some cases the claimed basis of invalidity for the contract as a whole will be
         much easier to establish than the same basis as applied only to the severable
         agreement to arbitrate. . . . But even where that is not the case—as in Prima Paint
         itself, where the alleged fraud that induced the whole contract equally induced the
         agreement to arbitrate which was part of that contract—we nonetheless require the
         basis of challenge to be directed specifically to the agreement to arbitrate before the
         court will intervene.

Id.

         More recently, the Supreme Court extended these principles even further, to hold that,

when the parties’ contract delegates the question of the arbitrability of a dispute to an arbitrator, a

court must enforce that provision, even if the defendant’s claim that a particular dispute is subject

to arbitration is “wholly groundless.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct.

524, 528 (2019). Thus, once parties expressly delegate arbitrability to the arbitrator, “‘courts must

respect the parties’ decision as embodied in the contract’ and refer all arbitrability questions to

arbitration.” McGee, 941 F.3d at 866 (quoting Henry Schein, 139 S. Ct. at 531).

         Considered together, these Supreme Court decisions mean that the plaintiffs’ claim that the

User Agreement as a whole and the Arbitration Provision specifically are void based on Kelcie

Ingram’s minority at the time of contracting is a question of arbitrability that must be referred to




      Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 13 of 16 PageID #: 188
                                                                                                      14


the arbitrator. 3 First, even if there were no delegation of the question of arbitrability, Prima Paint

on its own indicates that the validity of Kelcie Ingram’s rescission of the contract as a whole, based

on the doctrine of infancy, is a question reserved for the arbitrator under 9 U.S.C. § 4, because the

plaintiffs use the defense to challenge the validity of the User Agreement as a whole and not the

Arbitration Provision specifically. See Prima Paint, 388 U.S. 403–04 (1967) (holding that, because

the plaintiff claimed that the entire agreement was fraudulently induced, the question had to be

resolved by the arbitrator, but if it had claimed “fraud in the inducement of the arbitration clause

itself—an issue which goes to the ‘making’ of the agreement to arbitrate,” then the court could

have adjudicated that question).

        Moreover, even if the court construes the Complaint and the plaintiffs’ arguments as a

challenge to the enforceability of the Arbitration Provision itself, Rent-A-Center compels the

conclusion that the validity of the Arbitration Provision is a question reserved for the arbitrator by

virtue of the delegation provisions therein, which the plaintiffs do not challenge. Finally, even if

the court believes that the defendant’s assertion that the plaintiffs’ claims in this lawsuit are subject

to arbitration is utterly without merit, or “wholly groundless,” Henry Schein prohibits denial of the

Motion to Compel on that basis, because the fact remains that the enforceability of the contract,

based on the validity of Kelcie Ingram’s infancy defense as a basis for rescinding the contract, is

a question of arbitrability that has been delegated to the arbitrator.

        In sum, applying Henry Schein here, as it must, the court concludes that the plaintiff’s

claim that she has effectively repudiated the Arbitration Provision raises an arbitrability question



        3
         Several states expressly recognize that a minor “must either accept or repudiate the entire
contract” and “cannot retain [the contract’s] fruits and at the same time deny its obligations.”
E.K.D. ex rel. Dawes v. Facebook, Inc., 885 F. Supp. 2d 894, 899 (S.D. Ill. 2012) (applying
California law).



   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 14 of 16 PageID #: 189
                                                                                                    15


that, by contract, has been reserved for the arbitrator, irrespective of the objective merit of the

defendant’s claim that the dispute is subject to arbitration. Likewise, because the plaintiffs

challenge only the unconscionability of the Arbitration Provision as a whole, and not the

unconscionability of the delegation provisions, that challenge too, under Rent-A-Center, must be

referred to the arbitrator.

        Having concluded that the Motion to Compel Arbitration must be granted, the court does

not reach the defendant’s alternative argument that the plaintiff is estopped from repudiating the

agreement under the doctrine of infancy, since she misrepresented her age on entering into the

User Agreement. Under Henry Schein, even if the court believes this argument to be “wholly

groundless,” 139 S. Ct. at 528, the arbitrator must decide it. 4

        C.      Whether to Stay or Dismiss

        The FAA instructs that, “upon being satisfied that the issue involved in such suit or

proceeding is referable to arbitration,” the court “shall on application of one of the parties stay the

trial of the action until such arbitration has been had in accordance with the terms of the agreement,

providing the applicant for the stay is not in default in proceeding with such arbitration.” 9 U.S.C.


        4
           Tennessee courts indeed recognize that a minor who misrepresents his age upon
contracting may later be estopped from rescinding the contract: “Fraud . . . will prevent the
disability of infancy from being made available in equity. If an infant procures an agreement to be
made through false and fraudulent representations that he is of age, a court of equity will enforce
his liability as though he were an adult . . . .” Harwell Motor Co., 337 S.W.2d at 768–69 (quoting
Tuck v. Payne, 17 S.W.2d 8, 9 (Tenn. 1929)). In Tuck, however, the Tennessee Supreme Court
explained that a defendant seeking to establish estoppel must show, not simply that the minor
misrepresented his age, but also that the defendant dealt with the minor in “good faith,” reasonably
believing him to be of age based on a totality of the circumstances, including the “infant’s”
“personal appearance, family surroundings, and business activities, coupled with a
misrepresentation or fraudulent concealment.” Tuck, 17 S.W.2d at 9. Here, the apparently
undisputed facts concerning the contract formation suggest no circumstances aside from the
plaintiff’s misrepresentation of her age that would establish the defendant’s good faith and
reasonableness in relying upon that misrepresentation. If the defendant’s claim that arbitration is
required in this case is not “wholly groundless,” it is, at best, weak.



   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 15 of 16 PageID #: 190
                                                                                                  16


§ 3. In addition, “the entry of a stay order as opposed to a dismissal order” is particularly

appropriate where “the district court perceives that it might have more to do than execute the

judgment once arbitration has been completed.” See ATAC Corp. v. Arthur Treacher’s, Inc., 280

F.3d 1091, 1099 (6th Cir. 2002).

        The plaintiffs here specifically request a stay rather than dismissal (Doc. No. 11, at 4–5),

and there is no suggestion that the other requirements for a stay under § 3 have not been met. In

addition, the court finds it likely that “it might have more to do” than simply execute judgment

upon the completion of arbitration. Accordingly, this matter will be stayed and administratively

closed, subject to reopening upon the request of either party.

IV.     CONCLUSION

        For the reasons set forth herein, the court will grant the Motion to Compel but will stay the

case rather than dismissing it in its entirety.

        An appropriate Order is filed herewith.



                                                  ____________________________________
                                                  ALETA A. TRAUGER
                                                  United States District Judge




   Case 3:20-cv-00037 Document 14 Filed 05/26/20 Page 16 of 16 PageID #: 191
